Citation Nr: 0330115	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disability to include as due to exposure to Agent 
Orange.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1967 
to March1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2002 the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claims.  During the course of the veteran's hearing, the 
issue of entitlement to service connection for bilateral 
defective hearing arose.  This matter is referred to the RO 
for the appropriate action.  


REMAND

The veteran seeks to reopen claims of entitlement to service 
connection for a skin disability, and for a nervous 
disability.  He also seeks service connection for PTSD and 
hypertension.  

The Board notes that the veteran has not been examined for 
disability evaluation in regards to these claims.  He has 
requested that examinations be conducted.  He has also 
reported that he received treatment for a skin disability at 
a VA facility in Shreveport, Louisiana shortly after service 
and that he had treatment for a skin disability in the mid 
1980's and was thereafter referred to the Shreveport, 
Louisiana VA facility.  Where there are possible records in 
constructive or actual possession of the VA, such records 
should be obtained prior to final appellate review.  VA 
treatment records are deemed to be within the constructive 
possession of VA although not within the claims folder, and 
thus, further action is in order.   See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  

In a statement received by the Board in June 2003, the 
veteran reported several stressful events during his 
assignment in Vietnam.  Verification of these events has not 
been attempted by VA.  

In view of the above, the case is hereby REMANDED to the RO 
for the following development:



1.  The RO should contact the veteran 
requesting treatment information 
regarding all skin, cardiovascular and 
psychiatric problems from service 
discharge to the present.  The RO should 
utilize information furnished by the 
veteran, including the hearing testimony 
regarding treatment at the VA Hospital, 
Shreveport, Louisiana shortly after 
service and again in the mid 1980's, to 
obtain medical treatment reports for 
association with the claims folder.  

2.  The RO should contact NPRC and secure 
the veteran's service personnel records.  

3.  Based on any response received, and 
the statement in the record from the 
veteran received at the Board in June 
2003, the RO should prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors during Vietnam.  
Provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran: incidents where someone was 
injured or killed, as well as any other 
stressful situations the veteran 
considers relevant.  Also supply the 
veteran's DD 214 and his personnel file 
to the USASCRUR.  

4.  If any stressors are confirmed or if 
exposure to combat is confirmed, make 
arrangements with the appropriate VA 
medical facility for the veteran to have 
a VA psychiatric examination to determine 
the correct psychiatric diagnosis(es), if 
any.  The claims folder must be made 
available to the examiner for review.  
Based on the information obtained in the 
examination along with a review of the 
claims folder, the examiner should state 
a medical opinion as to whether the 
veteran has psychiatric disability, 
including whether he has PTSD, as the 
result of service, specifically involving 
objectively confirmed stressors, and 
whether there was any manifestation of 
acquired psychiatric disability during 
service or whether any current 
psychiatric disability had its etiology 
in service.  
The examination report must include a 
response to each of the following items:

                      (A) Does the veteran have 
PTSD?

(B) If the veteran has PTSD, is the PTSD 
the result of the veteran experiencing 
the stressors in service that are 
substantiated by the objective evidence.  

(C) Is it at least as likely as not that 
the veteran has any current acquired 
psychiatric disorder related to his 
complaints of February 21, 1969, when he 
complained of tightness of the chest 
associated with shortness of breath and 
there was a diagnosis of anxiety 
reaction.  

5.  Thereafter, the veteran should be 
scheduled for an examination by a 
dermatologist regarding the contention 
that the veteran has skin disability of 
service origin.  Send the claims folder 
to the examiner for review.  The examiner 
should comment on whether any skin 
disorder is related to in-service 
occurrences of skin rash and/or exposure 
to herbicides, including Agent Orange, 
and/or any other incident of service as 
set forth by the evidence of record. 

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

6.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
due process, including a cardiovascular 
examination should the acquisition of 
additional medical records show that an 
examination is appropriate.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  
 
Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




